          Case 2:20-cv-01689-CKD Document 4 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STEVIVON DAICHON BOOKER,                          No. 2:20-cv-01689-CKD P
12                        Plaintiff,
13            v.                                           ORDER
14       COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17           Plaintiff, a jail inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed a signed in forma pauperis affidavit or paid the

19   required filing fee of $350.00 plus the $50.00 administrative fee.1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate signed

21   affidavit in support of a request to proceed in forma pauperis or to submit the required fees

22   totaling $400.00.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. Plaintiff shall submit, within thirty days from the date of this order, a signed affidavit

25   in support of his request to proceed in forma pauperis on the form provided by the Clerk of Court,

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                          1
        Case 2:20-cv-01689-CKD Document 4 Filed 08/27/20 Page 2 of 2

 1   or the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will

 2   result in a recommendation that this action be dismissed; and

 3          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 4   Forma Pauperis By a Prisoner form.

 5   Dated: August 26, 2020
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   12/book1689.3a.docx

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
